DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information referred to in the IDS filed January 14, 2021 has been considered.

Drawings
	The drawings filed January 14, 2021 are approved.

Specification
	The status of the parent application should be updated on page 1 of the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “locking mechanism for allowing or restraining” in claim 1, and “driving component for engaging with or disengaging from” in claim 2, and “guiding component for guiding” in claims 5 and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “a second engaging component abutting against the driving component” in lines 3 to 4.  It is unclear if this recitation is intended to represent the same limitation as “a second engaging module abutting against the driving component”, as set forth in line 5 of claim 2, from which claim 6 depends.
In claim 10, it is unclear if Applicant intends to positively claim the combination of a locking mechanism and a child restraint carrier, or the subcombination of a child restraint carrier for use with a locking mechanism.  Line 1 appears to set forth the subcombination.  Note the recitation “locking mechanism, suitable for a child restraint carrier”.  Line 5 appears to set forth the combination.  Note the recitation “a driving component movably disposed on the headrest”.  Line 6 appears to set forth the combination.  Note the recitation “a first engaging module disposed on the seat body”.  Clarification in the claim language is required.
Claim 14 recites the limitation “a second engaging component abutting against the driving component” in lines 3 to 4.  It is unclear if this recitation is intended to represent the same limitation as “a second engaging module abutting against the driving component”, as set forth in line 7 of claim 10, from which claim 14 depends.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(g)(1) during the course of an interference conducted under section 135 or section 291, another inventor involved therein establishes, to the extent permitted in section 104, that before such person’s invention thereof the invention was made by such other inventor and not abandoned, suppressed, or concealed, or (2) before such person’s invention thereof, the invention was made in this country by another inventor who had not abandoned, suppressed, or concealed it. In determining priority of invention under this subsection, there shall be considered not only the respective dates of conception and reduction to practice of the invention, but also the reasonable diligence of one who was first to conceive and last to reduce to practice, from a time prior to conception by the other.


A rejection on this statutory basis (35 U.S.C. 102(g) as in force on March 15, 2013) is appropriate in an application or patent that is examined under the first to file provisions of the AIA  if it also contains or contained at any time (1) a claim to an invention having an effective filing date as defined in 35 U.S.C. 100(i) that is before March 16, 2013 or (2) a specific reference under 35 U.S.C. 120, 121, or 365(c) to any patent or application that contains or contained at any time such a claim.

Claims 1-3, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hou et al (8845021).
Note a child restraint carrier comprising: a seat body (12, 13); a headrest (10) movably installed on the seat body; and a locking mechanism (32, 33, 40) for allowing or restraining a movement of the headrest relative to the seat body.
Regarding claim 2, note the locking mechanism comprises: a driving component (32) movably disposed on the headrest; a first engaging module (33) disposed on the seat body; and a second engaging module (40) abutting against the driving component for engaging with or disengaging from the first engaging module, the driving component driving the second engaging module to disengage from the first engaging module for allowing the movement of the headrest relative to the seat body when the driving component is operated.
Regarding claim 3, note the driving component comprises an inclined protrusion (38) abutting against the second engaging module, and the second engaging module is driven by the inclined protrusion to move away from the first engaging module for disengaging from the first engaging module when the driving component is operated.
Regarding claim 7, note the locking mechanism further comprises a recovering component (50) abutting between the driving component and the headrest to recover the driving component when the driving component is released.
Regarding claim 8, note the driving component comprises a handle portion exposed out of a top portion of the headrest.  See Figures 1, 3, 4, 8 and 9.

Claims 1, 2, 5, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams et al (20120181829).

Regarding claim 2, note the locking mechanism comprises: a driving component (146, 148) movably disposed on the headrest; a first engaging module (126) disposed on the seat body; and a second engaging module (150) abutting against the driving component for engaging with or disengaging from the first engaging module, the driving component driving the second engaging module to disengage from the first engaging module for allowing the movement of the headrest relative to the seat body when the driving component is operated.
Regarding claim 5, note the first engaging module comprises: a guiding component (130) for guiding the movement of the headrest relative to the seat body; and a plurality of first engaging components (132) disposed on the guiding component for engaging with or disengaging from the second engaging module.
Regarding claim 7, note the locking mechanism further comprises a recovering component (144) abutting between the driving component and the headrest to recover the driving component when the driving component is released.
Regarding claim 9, note the locking mechanism further comprises a rivet (158) connecting the headrest, the driving component and the second engaging module.

Claims 1-4, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bohm (9415707).
Note a child restraint carrier comprising: a seat body (2); a headrest (1) movably installed on the seat body; and a locking mechanism (3, 5, 6) for allowing or restraining a movement of the headrest relative to the seat body.
Regarding claim 2, note the locking mechanism comprises: a driving component (3) movably disposed on the headrest; a first engaging module (5) disposed on the seat body; and 
Regarding claim 3, note the driving component comprises an inclined protrusion (bottom end, as shown in Figure 1) abutting against the second engaging module, and the second engaging module is driven by the inclined protrusion to move away from the first engaging module for disengaging from the first engaging module when the driving component is operated.
Regarding claim 4, note the driving component is partially located between the headrest and the seat body, the first engaging module and the second engaging module are located at a rear side of the seat body away from the headrest, and the inclined protrusion passes through the set body to abut against the second engaging module (see Figures 1 and 3A).
Regarding claim 8, note the driving component comprises a handle portion exposed out of a top portion of the headrest.  See Figure 2.

Claims 10, 11, 15, and 16, as best understood with the above cited indefiniteness, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hou et al (8845021).
Note a locking mechanism, suitable for a child restraint carrier, so as to allow or restrain a movement of a headrest relative to a seat body of the child restraint carrier, the locking mechanism comprising: a driving component (32) movably disposed on the headrest; a first engaging module (33) disposed on the seat body; and a second engaging module (40) abutting against the driving component for engaging with or disengaging from the first engaging module, the driving component driving the second engaging module to disengage from the first engaging module for allowing the movement of the headrest relative to the seat body when the driving component is operated.

Regarding claim 15, note the locking mechanism further comprises a recovering component (50) abutting between the driving component and the headrest to recover the driving component when the driving component is released.
Regarding claim 16, note the driving component comprises a handle portion (see Figures 1, 3, 4, 8 and 9) exposed out of a top portion of the headrest.

Claims 10, 13, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams et al (20120181829).
Note a locking mechanism, suitable for a child restraint carrier, so as to allow or restrain a movement of a headrest relative to a seat body of the child restraint carrier, the locking mechanism comprising: a driving component (146, 148) movably disposed on the headrest; a first engaging module (126) disposed on the seat body; and a second engaging module (150) abutting against the driving component for engaging with or disengaging from the first engaging module, the driving component driving the second engaging module to disengage from the first engaging module for allowing the movement of the headrest relative to the seat body when the driving component is operated.
Regarding claim 13, note the first engaging module comprises: a guiding component (130) for guiding the movement of the headrest relative to the seat body; and a plurality of first engaging components disposed on the guiding component for engaging with or disengaging from the second engaging module.

Regarding claim 17, note the locking mechanism further comprises a rivet (158) connecting the headrest, the driving component and the second engaging module.

Claims 10-12, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bohm (9415707).
Note a locking mechanism, suitable for a child restraint carrier, so as to allow or restrain a movement of a headrest relative to a seat body of the child restraint carrier, the locking mechanism comprising: a driving component (3) movably disposed on the headrest; a first engaging module (5) disposed on the seat body; and a second engaging module (6) abutting against the driving component for engaging with or disengaging from the first engaging module, the driving component driving the second engaging module to disengage from the first engaging module for allowing the movement of the headrest relative to the seat body when the driving component is operated.
Regarding claim 11, note the driving component comprises an inclined protrusion (bottom end, as shown in Figure 1) abutting against the second engaging module, and the second engaging module is driven by the inclined protrusion to move away from the first engaging module for disengaging from the first engaging module when the driving component is operated.
Regarding claim 12, note the driving component is partially located between the headrest and the seat body, the first engaging module and the second engaging module are located at a rear side of the seat body away from the headrest, and the inclined protrusion passes through the seat body to abut against the second engaging module.  See Figures 1 and 3A.
.

Allowable Subject Matter
Claims 6 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861.  The examiner can normally be reached on M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






mn						/MILTON NELSON JR/July 21, 2021                                                Primary Examiner, Art Unit 3636